Citation Nr: 0712128	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for a seizure 
disorder.

2.	Entitlement to service connection for schizophrenia


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1976.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2002 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for 
schizophrenia and a seizure disorder.  The RO issued a 
notice of the decision in July 2002, and the veteran timely 
filed a Notice of Disagreement (NOD) in April 2003.  
Subsequently, in October 200 the RO provided a Statement of 
the Case (SOC), and thereafter, in November 2003, the 
veteran timely filed a substantive appeal.

In his November 2003 substantive appeal, the veteran 
requested a Travel Board hearing.  However, the record 
reflects that he has been incarcerated since 2000.  By a 
correspondence dated May 2004, the RO informed the veteran 
that a personal hearing before a member of the Board had 
been scheduled at the local RO for August 2004.  In a 
statement received by the RO in July 2004, the veteran 
indicated that he believed that he could not attend such a 
hearing, as he was in prison. Subsequently received written 
argument submitted to the Board indicated that the veteran, 
through his representative, wished for the Board to proceed 
with its appellate review.  

On appeal in May 2006, the Board remanded the case for 
additional development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice, obtaining additional 
service medical records (SMRs), soliciting a list of all 
clinicians and medical psychiatric facilities from which the 
veteran had received treatment for seizures or mental 
disorders, and securing a VA medical opinion as to the 
etiology of the veteran's mental disability.  The AMC issued 
a Supplemental Statement of the Case (SSOC) in December 
2006.

The Board finds that the AMC complied with the May 2006 
Remand directive as it pertains to the seizure disorder 
claim, and therefore the Board may proceed with its review 
of this portion of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).  

As for the service connection claim for schizophrenia, the 
Board finds that the AMC did not comply with the Board's 
Remand Order in that it failed to make attempts to acquire 
psychiatric treatment records from a Dr. L. of Riverside, 
California.  Accordingly, this portion of the appeal is 
REMANDED to the AMC in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate 
the claim addressed in this decision.

2.	The veteran has a current seizure disorder, but his 
service records are negative of any diagnosis of, 
treatment for or complaints of seizures, the medical 
evidence does not establish a causal link between this 
disease and the veteran's active service, and the 
disorder was not diagnosed until many years post-service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2006 letter sent to the veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The AMC thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that 
pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 
3, 2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The May 2006 letter from the AMC satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  It 
also specifically asked the veteran to prepare a list of all 
clinicians and medical or psychiatric facilities that had 
provided treatment for a seizure disorder since service.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the AMC 
determined such to be necessary to make a decision on the 
claim.  It also specifically asked the veteran to provide VA 
with any other supporting evidence or information in his 
possession and provided him with complete Dingess notice.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Beverly, 19 Vet. App. at 403; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA 
notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-
connection claim."  VA did not provide such notice to the 
veteran prior to the July 2002 RO decision that is the 
subject of this appeal in the May 2006 letter.  
Notwithstanding this belated notice, the Board determines 
that the AMC cured this defect by providing this complete 
VCAA notice together with readjudication of the claims, as 
demonstrated by the December 2004 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various 
duties to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  The veteran was afforded 
an August 1999 VA examination, which was thorough in nature 
and included a competent opinion addressing the contended 
nexus between a current seizure disorder and service.  The 
Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA 
fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans, 419 
F.2d at 1318; Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  If the veteran fails to demonstrate any 
one element, denial of service connection will result.  
Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease 
was in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  With respect 
to a claim of in-service aggravation of a preexisting 
disability, 38 U.S.C.A. § 1153 provides that such a 
disability "will be considered to have been aggravated by 
active . . . service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C.A. § 1153.  This 
"presumption of aggravation, however, is not applicable 
unless the preservice disability underwent an increase in 
severity during service."  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  That is, "'temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to the 
symptoms, is worsened.'"  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996), quoting Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993) ("lay persons are not competent 
to offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, certain chronic diseases, to include organic 
diseases of the nervous system, such as seizures, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence 
exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. 
App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  A claim for benefits will be denied only if a 
preponderance of the evidence is against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519-20 (1996).  


III. Analysis
a. Factual Background
The veteran's October 1974 Report of Medical Examination for 
Enlistment contains a normal neurological evaluation.  In 
his accompanying Report of Medical History, the veteran 
stated that he was in good health.  He did not indicate, 
positively or negatively, whether he had ever experienced 
epilepsy or fits.  The veteran's April 1976 Report of 
Medical Examination for Separation similarly contains a 
normal clinical assessment of all systems, to include 
neurological.     

A May 1987 Psychiatric Evaluation Report from Atascadero 
State Hospital reveals that the veteran denied having 
seizures, and a 1989 progress report from Atascadero State 
Hospital discloses that the veteran had a temporo-limbis 
seizure disorder.  

Private medical reports by Dr. I.G.K., dated October 1998, 
May 1999 and June 1999, diagnosed the veteran with a seizure 
disorder.  The October 1998 report discloses that the 
veteran attested to having had a seizure disorder prior to 
entering active service in the 7th grade.        

In August 1999, the veteran submitted to a VA medical 
examination, where he reported being involved in an 
automobile accident after service, likely in 1980.  The VA 
clinician noted the veteran's reported history of seizures 
during childhood, but observed that the veteran had 
previously indicated that his seizures had begun post-
service in 1981.    

In a third August 1999 VA medical examination report, the 
veteran described having had seizures all of his life.  The 
veteran also indicated that he was able to keep his seizure 
problem a secret during his military service and could not 
resign because of the seizures and psychiatric difficulty.  
The VA clinician diagnosed the veteran with probable partial 
complex seizures with secondary generalization.  The 
examiner also determined that "[i]t does not appear that 
[the veteran's post-service motor vehicle accident] 
contributed to the development of seizures.  Furthermore 
there is no evidence of service injury or exposure that 
contributed to the development or maintenance of seizures."    

In June 2006 and December 2006 the veteran indicated that he 
had no additional evidence to submit.  

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's service connection claim for a seizure 
disorder.  While the Board recognizes that the veteran 
currently has a diagnosed seizure disorder, the evidence of 
record does not demonstrate that he incurred this disorder 
during his active service.  Specifically, the Board finds 
noteworthy the fact that the veteran's October 1974 Report 
of Medical Examination for Enlistment and his April 1976 
Report of Medical Examination for Separation both contain a 
normal neurological clinical evaluation, with no indication 
of any seizure disorder.  In addition, the veteran's other 
SMRs bear no indication of complaints of, treatment for or 
diagnosis of a seizure disability.  This lack of evidence 
weighs against this claim.  Moreover, the medical evidence 
of record does not establish a causal link between the 
veteran's current seizure disability and his active service, 
but instead, the August 1999 VA examiner expressly 
determined that the veteran's active service had not 
contributed to the development of the veteran's seizures.  
Further, the medical evidence of record reveals the first 
seizure disorder diagnosis in 1989, which falls many years 
post-service and well outside of the one-year presumptive 
period for such a disease.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc); 38 C.F.R. 
§ 3.307, 3.309(a).  All of this evidence weighs against the 
veteran's claim.  

Although the Board notes that the veteran has asserted that 
he has had seizures throughout his entire life, he has 
presented no medical or other evidence to support this 
assertion.  Also, as noted by the August 1999 VA clinician, 
the veteran has been an inconsistent historian on this 
matter, stating at times that he had seizures as a child but 
yet at other times indicating that his seizures began after 
service in 1981.    In the absence of evidence demonstrating 
in-service incurrence of a seizure disorder or an 
aggravation of a pre-existing seizure disability, the Board 
must deny his claim.   

ORDER

Service connection for a seizure disorder is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's service connection claim 
for schizophrenia.  38 C.F.R. § 19.9 (2006).  Specifically, 
as noted in the Board's May 2006 Remand, the veteran, in an 
April 2003 statement, indicated that sometime after his 
service discharge he received psychiatric treatment from a 
Dr. L., whose office was located in Riverside, California.  
As observed above, the AMC made no effort to acquire these 
treatment records, which are clearly relevant to the instant 
issue on appeal.  A remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998). ]

Accordingly, the case is remanded for the following action:

1. The AMC/RO should seek to obtain 
psychiatric treatment records as described 
by the veteran in his April 2003 NOD from 
Dr. L. of Riverside, California.

2.  Once all available psychiatric 
treatment records, if any, have been 
received, the AMC should determine 
whether any additional development is 
warranted, to include whether there is 
any further duty to provide an 
examination or psychiatric opinion. 

3.  If the benefit requested on appeal 
is not granted, the AMC should issue a 
Supplemental Statement of the Case 
(SSOC), which must contain notice of 
all relevant action taken on the 
claims, to include a summary of any 
evidence added to the record since the 
last SSOC.  A reasonable period of time 
for a response should be afforded.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 38 
C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


